Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation of Claim 7 reading “the second cutting element apertures” should read – “the apertures of the second cutting element”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The limitation of Claim 7 reading “wherein the device comprises a second cutting element comprises apertures that are 0.1mm - 2.5 mm in length” should read – “wherein the device comprises a second cutting element which second cutting element comprises apertures that are 0.1mm - 2.5 mm in length”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “both faces.” There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which Claim 4 depends, only recites a cutting edge on at least one face.  Thus, Claim 1 only requires one or more faces.  Also, there is insufficient antecedent basis for the limitation reading “a cutting edge on both faces”.  Claim 1, from which Claim 4 depends, only recites a cutting edge on at least one face.  Thus, Claim 1 only requires one or more faces.  Also, with regard to the limitation of a “cutting edge”, it is not clear if the “cutting edge” as introduced in claim 4 is different or the same as the “a cutting edge” as previously introduced in claim 1. Claim 4 appears to require two cutting edges due to the recitation “on both faces”, it is unclear whether claim 4 is introducing one additional cutting edge or two additional cutting edges.
The limitation of Claim 5 reading “wherein the device comprises two or more cutting elements” is indefinite.  Claim 1, from which Claim 5 depends, recites “a cutting element disposed within the inner volume and substantially perpendicular to the flow path, wherein the cutting element comprises a plurality of rigid members defining a plurality of apertures”.  Are the cutting elements of Claim 5 the same as the cutting element of claim 1?  Or is claim 5 reciting new cutting elements?  If the same, then do the cutting elements of Claim 5 require all of the claimed structure of the cutting element of claim 1? 
The limitation of Claim 6 reading “a first cutting element” is indefinite.  Claim 1, from which Claim 6 depends, recites “a cutting element disposed within the inner volume and substantially perpendicular to the flow path, wherein the cutting element comprises a plurality of rigid members defining a plurality of apertures”.  Is the cutting elements of Claim 6 the same as the cutting element of claim 1?  Or is claim 6 reciting a new cutting element?  If the same, then does the cutting element of Claim 6 require all of the claimed structure of the cutting element of claim 1? 
The limitation of Claim 8 reading “the second cutting element” is indefinite.  Is this the same or a different cutting edge from the cutting edge of Claim 1. Also, there is insufficient antecedent basis for the limitation reading “a cutting edge on both faces”.  Claim 1, from which Claim 7 and Claim 8 depend, only recites a cutting edge on at least one face.  Thus, Claim 1 only requires one or more faces.  
The limitation of Claim 9 reading “wherein the choppers comprise rigid chopper members defining chopper apertures having a length of 0.5 - 10.0 mm and which are larger than the slicer apertures” is indefinite.  What element is larger than the slicer apertures? The choppers, the rigid chopper members, or the chopper apertures? 
The limitation of Claim 9, reading “the rigid chopper members comprise a cutting edge on at least one face”. Is this a different face or the same as the previously introduced “at least one face” of Claim 9?
Claim 10 recites the limitation “the cutting element members comprise a cutting edge on both faces.” There is insufficient antecedent basis for this limitation in the claim.  Claim 9, from which Claim 10 depends, only recites a cutting edge on at least one face.  Thus, Claim 9 only requires one or more faces.  
Claim 11 recites the limitation “wherein the rigid chopper members comprise a cutting edge on both faces.” There is insufficient antecedent basis for this limitation in the claim.  Claim 9, from which Claim 11 depends, only recites a cutting edge on at least one face.  Thus, Claim 9 only requires one or more faces.  
Claim 13 recites the limitation “wherein the at least one O-ring is integral to at least one slicer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Since Claim 13 depends from Claim 13 it is not clear what structure in the form of the at least one O-ring is being referenced.  It appears that Applicant is intending for Claim 13 to depend from Claim 12.
Claim 15 recites the limitation “the cutting element members comprise a cutting edge on both faces.” There is insufficient antecedent basis for this limitation in the claim.  Claim 2, from which Claim 15 depends, only recites a cutting edge on at least one face.  Thus, Claim 2 only requires one or more faces.  
The limitation of Claim 16 reading “wherein the device comprises two or more cutting elements.” is indefinite.  Claim 1, from which Claim 5 depends, recites “a cutting element disposed within the inner volume and substantially perpendicular to the flow path, wherein the cutting element comprises a plurality of rigid members defining a plurality of apertures”.  Are the cutting elements of Claim 11 the same as the cutting element of claim 9?  Or is claim 11 reciting new cutting elements?  If the same, then do the cutting elements of Claim 11 require all of the claimed structure of the cutting element of claim 9? 
The limitation of Claim 17 reading “a first cutting element” is indefinite.  Claim 2, from which Claim 6 depends, recites “a cutting element disposed within the inner volume and substantially perpendicular to the flow path, wherein the cutting element comprises a plurality of rigid members defining a plurality of apertures”. Is the cutting elements of Claim 17 the same as the cutting element of claim 2?  Or is claim 17 reciting a new cutting element?  If the same, then does the cutting element of Claim 6 require all of the claimed structure of the cutting element of claim 2? 
Claim 19 recites the limitation “the rigid chopper members comprise a cutting edge on both faces.” There is insufficient antecedent basis for this limitation in the claim.  Claim 10, from which Claim 19 depends, only recites a cutting edge on at least one face.  Thus, Claim 10 only requires one or more faces.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from Claim 13 and thus lacks proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB  20200063087 Tiryaki as evidenced by USPGPUB 20160069781, Middlebrook, and USPGPUB 20170216744, Kondo.
Regarding Claim 1, Tiryaki discloses a device comprising: (a) a housing assembly 9 defining an inner volume (inner volume of housing), the housing assembly comprising a first port (fig 5, 2), a second port (fig 5, 4), and defining a fluid flow path therebetween (space between ports, which allows fluid to pass therebetween, par 0069), wherein the first port and second port are adapted to connect to a first syringe 30 and a second syringe 40, respectively; (b) a cutting element 11 disposed within the inner volume and substantially perpendicular to the flow path (fig 1 and fig 2), wherein the cutting element comprises a plurality of rigid members 10 defining a plurality of apertures (fig 1), wherein the rigid members comprise a cutting edge on at least one face (par 0071) 
Tiryaki lacks wherein the apertures are 0.05 mm-10 mm in length.  
Middlebrook discloses a device and method for dissociating a biological tissue sample, like the tissue dissociating device of Tiryaki, which includes an aperture cutting blade 506 like that of Tiryaki, and further discloses that in such an apparatus the size of the blade may be varied based on “size of dissociated tissue desired” (par 0051).  Thus, because Middlebrook, teaches that providing a particular sized blade depends on the size of dissociated tissue desired, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a size of the blade in the range of 0.05 mm-10 mm because discovering an optimum size of the blade, which includes the length of the apertures thereof, would have been a mere design consideration based on ensuring that the appropriate sized tissue is dissociated.  Indeed, Kondo is evidence that a length of apertures in a plate shaped cutter such as that of Tiryaki and of Middlebrook is known in the art as being between 0.1 to 500 micrometers (or 0.5 mm; which is within the claimed range) in length, and that such length is suitable processing tissue; such that selecting an aperture length in this range for this purpose (par 0039) leads to a reasonable expectation of success (par 0039).
 Also, such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement of choosing an appropriate blade size for a tissue to be dissociated, since the modification merely requires the selection of a particular blade size, and thus aperture length.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Thus, it would have been obvious to one of ordinary skill in the art to select a blade size, and thus blade aperture length that leads to an aperture length in the range of 0.05mm to 10mm in order to ensure that the blade is capable of dissociating tissues of a desired length. Consistent with these disclosures, the aperture lengths are obvious design choices because these factors depend entirely on the design choice of the tissue to be sliced.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tiryaki by making the blade aperture length thereof include a range of 0.05mm to 10mm, as a matter of obvious design choice, in order to accommodate a user defined range of adipose tissue sampled to be generated.
Regarding Claim 2, the housing assembly comprises two housing members (See annotated fig 2 below).  
Regarding Claim 3, the housing members are frustoconical in shape (See annotated fig 2 below).  

    PNG
    media_image1.png
    794
    577
    media_image1.png
    Greyscale

Regarding Claim 4, the cutting element members comprise a cutting edge on both faces (since the adipose tissue is split when it enters to and exits from the injector (per the abstract), and thus requires cutting edges on both faces of the cutting elements).  
Regarding Claim 5, the device comprises two or more cutting elements (e.g. 13, 11, and 17, in fig 1).  
Regarding Claim 6, the device comprises a first cutting element (as modified above) comprises apertures that are 0.5 mm - 10 mm in length (See modification of Tiryaki as evidenced by Middlebrook above).  
Regarding Claim 7, the device comprises a second cutting element (since there are multiple cutting elements as seen in claim 1) comprises apertures that are 0.1mm - 2.5 mm in 3length (See modification above). 
Modified Tiryaki lacks wherein the second cutting element apertures having a smaller length than the first cutting element apertures.
As noted above, Middlebrook discloses a device and method for dissociating a biological tissue sample, like the tissue dissociating device of Tiryaki, which includes an aperture cutting blade 506 like that of Tiryaki, and further discloses that in such an apparatus the size of the blade may be varied based on “size of dissociated tissue desired” (par 0051).  Thus, because Middlebrook, teaches that providing a particular sized blade depends on the size of dissociated tissue desired, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a size of the blade in the range of 0.05 mm-10 mm because discovering an optimum size of the blade, which includes the length of the apertures thereof, would have been a mere design consideration based on ensuring that the appropriate sized tissue is dissociated.  Also, in making such a modification it would have also been obvious to have different blades on the device be different sizes in case the desired tissue to be modified by the blades is different sizes. 
Regarding Claim 8, the second cutting element members comprise a cutting edge on both faces, (since the adipose tissue is split when it enters to and exits from the injector [per the abstract], and thus requires cutting edges on both faces of the cutting elements).
Regarding Claim 15, the cutting element members comprise a cutting edge on both faces (since the adipose tissue is split when it enters to and exits from the injector [per the abstract], and thus requires cutting edges on both faces of the cutting elements).
Regarding Claim 16, the device comprises two or more cutting elements (see fig 1, cutters 11, 13 and 17).
Regarding Claim 17, the device (as modified above) comprises a first cutting element comprises apertures that are 0.5 mm-10 mm in length (See modification in view of the teachings of Kondo and Middlebrook).
Regarding Claim 18, the device comprises a second cutting element (since there are multiple cutting elements as seen in claim 1) comprises apertures that are 0.1mm - 2.5 mm in 3length (See modification above). 
Modified Tiryaki lacks wherein the second cutting element apertures having a smaller length than the first cutting element apertures.
As noted above, Middlebrook discloses a device and method for dissociating a biological tissue sample, like the tissue dissociating device of Tiryaki, which includes an aperture cutting blade 506 like that of Tiryaki, and further discloses that in such an apparatus the size of the blade may be varied based on “size of dissociated tissue desired” (par 0051).  Thus, because Middlebrook, teaches that providing a particular sized blade depends on the size of dissociated tissue desired, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a size of the blade in the range of 0.05 mm-10 mm because discovering an optimum size of the blade, which includes the length of the apertures thereof, would have been a mere design consideration based on ensuring that the appropriate sized tissue is dissociated.  Also, in making such a modification it would have also been obvious to have different blades on the device be different sizes in case the desired tissue to be modified by the blades is different sizes. 
Allowable Subject Matter
Claims 9-12, 14, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Tiryaki, Middlebrook, and Kondo, as discussed above, which teach various aspects of a device for resizing adipose tissue having the features as set forth in the claims and noted in the above portions of the Office action.  However, none of the references, alone or in combination, disclose that the device also comprises two laterally-disposed choppers within the inner volume, substantially perpendicular to the fluid flow path, and separated by the two medially-disposed slicers, wherein the choppers comprise rigid chopper members defining chopper apertures having a length of 0.5 - 10.0 mm and which are larger than the slicer apertures.  Modifying the device of Tiryaki to include these features would likely be in the realm of impermissible hindsight.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As noted above, Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from Claim 13 and thus lacks proper dependent form.  For purposes of advancing prosecution it is assumed that Applicant is attempting to have Claim 13 depend from Claim 12, and the claim is being treated as such.  Assuming this assumption is correct, then Claim 13 (if it is amended to depend from Claim 12), would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 3298411 20180348097 20160333305, each disclose commutating devices with multiple blades aligned within a body of the device, USPGPUB 20130109086 discloses an adipose tissue processor with dual filters, USPGPUB 20160333305, discloses an adipose tissue processor with an o-ring, USPGPUB 20100184197 discloses an adipose tissue processor with frustoconical housing members, USPGPUB 20180348097 discloses an adipose tissue processor with different sizes of blades, and USPGPUB 20160069781, discloses an adipose tissue processor with tine, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724